Judgment, Supreme Court, New York County, rendered October 26, 1973, sentencing defendant-appellant to two concurrent prison terms of 15 years to life upon his conviction by plea of guilty to two separate class A felonies involving drugs unanimously affirmed. It little matters whether defendant’s application for permission to withdraw his plea of guilty was made under CPL 440.10 or 220.60, subd 3; the application was *689made so close to formal pronouncement of sentence&emdash;literally within minutes thereafter, following a speedy change of counsel&emdash;as to have been virtually simultaneous therewith. It should have been decided then and there on the merits. No basis whatever was shown for the application; it is obvious that defendant had understood completely at the time of pleading what was involved in that plea and the court’s lack of authority to reduce the sentence below that mandated by law. The motion should therefore have been denied when made. No reason having been shown for withdrawal of the plea, it should stand, and the sentence thereunder should not be disturbed. Concur&emdash;Lupiano, J. P., Evans, Capozzoli and Markewich, JJ.